DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (Pub. No.: US 2017/0324680A1) and further in view of CHEN (Pub. No.: US 2016/0212772A1).
With respect to claims 1, 18:
Tu discloses an information handling system comprising: a network interface card (NIC) including first and second virtual NICs (vNICs) (fig. 9, item 904 is a network interface card with first and second vNICs as in parag. 0256); and a processor to communicate with the NIC and to: connect with an infrastructure access point (AP) via the first vNIC (fig. 9, item 901 is a processor), wherein a plurality of network connections is formed via the infrastructure AP (fig. 6); 
Tu does not explicitly disclose detect that a wireless dock is within a predetermined proximity; in response to the wireless dock being within the predetermined proximity, initiate a connection with the wireless dock via the second vNIC; resume one or more of the network connections through the wireless dock via the second vNIC; and in response to the one or more of the network connections being resumed through the wireless dock, drop the connection with the infrastructure AP but discloses the concept of switching to a WIFI network based on good signal strength from regular cellular network by disabling regular network and enable WIFI (parag 0114, 0229) 
	CHEN (same field of endeavor) discloses detecting a wireless dock and using virtual network interface card (vNIC) to initiate transmission through a wireless dock as in (fig. 1, parag. 0018-0022).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of CHEN into the teaching of Tu in order to have higher efficiency and good bandwidth.
With respect to claims 2, 11, 19:
CHEN discloses the information handling system of claim 1, wherein prior to the resumption of the one or more of the network connections through the wireless dock via the second vNIC, the processor to: provide, to the wireless dock, details about the network connections formed via the infrastructure AP; receive, from the wireless dock, details about network connections available via the wireless dock; based on the network connections available via the wireless dock, determine whether a threshold number of the network connections formed via the infrastructure AP are available via the wireless dock; and in response to the threshold number of the network connections being available via the wireless dock, validate connectivity to a desired network infrastructure (parag. 0009).
With respect to claims 3, 12:
CHEN discloses the information handling system of claim 2, wherein in response to the validation of the connectivity to the desired network infrastructure, the processor to: suspend the plurality of network connections formed via the infrastructure AP; and disconnect from the desired network infrastructure (parag. 0009 discloses that the phone is connected to a docking if the operating system permits).
With respect to claims 4, 13:
CHEN discloses the information handling system of claim 2, wherein the network connections available via the wireless dock are from a backhaul connection between the wireless dock and the infrastructure access point (fig. 1).
With respect to claims 5, 14:
CHEN discloses the information handling system of claim 1, wherein prior to the resumption of the one or more of the network connections through the wireless dock via the second vNIC, the processor to: acquire, from the wireless dock, an infrastructure network address available through the wireless dock; and open the one or more network connections through the wireless dock via the second vNIC (parag. 0009).
With respect to claims 6, 16:
CHEN discloses the information handling system of claim 1, wherein the initiation of the connection with the wireless dock via the second vNIC includes the processor to connect with a pre-paired access point of the wireless dock (parag. 0021-0027).
With respect to claims 7, 17:
CHEN discloses the information handling system of claim 6, wherein the connection with the pre-paired access point of the wireless dock is a direct connection between the information handling system and the wireless dock (parag. 0021-0027).
With respect to claim 8:
CHEN discloses the information handling system of claim 1, wherein the predetermined proximity is a shorter distance than a distance between the information handling system and the infrastructure access point (fig. 1).
With respect to claim 9:
TU discloses the information handling system of claim 1, wherein the resumption of the one or more of the network connections through the wireless dock avoids a network timeout of the one or more of the network connections (parag. 0114).
With respect to claim 10:
TU discloses a method comprising: connecting, by a processor of an information handling system, with an infrastructure access point (AP) via a first virtual network interface card (vNIC) of a NIC (fig. 9, item 901 is a processor with network interface 904),; forming a plurality of network connections via the infrastructure AP (fig. 6);  detecting whether a wireless dock is within a predetermined proximity; in response to the wireless dock being within the predetermined proximity, initiating a connection with the wireless dock via a second vNIC of the NIC; resuming one or more of the network connections through the wireless dock via the second vNIC; and in response to the one or more of the network connections being resumed through the wireless dock, dropping the connection with the infrastructure AP.
	TU does not explicitly disclose detecting whether a wireless dock is within a predetermined proximity; in response to the wireless dock being within the predetermined proximity, initiating a connection with the wireless dock via a second vNIC of the NIC; resuming one or more of the network connections through the wireless dock via the second vNIC; and in response to the one or more of the network connections being resumed through the wireless dock, dropping the connection with the infrastructure AP but discloses the concept of switching to a WIFI network based on good signal strength from regular cellular network by disabling regular network and enable WIFI in (parag 0114, 0229) 
	CHEN (same field of endeavor) discloses detecting a wireless dock and using virtual network interface card (vNIC) to initiate transmission through a wireless dock as in (fig. 1, parag. 0018-0022).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of CHEN into the teaching of Tu in order to have higher efficiency and good bandwidth.
With respect to claim 15:
TU discloses the method of claim 10, further comprising avoiding a network timeout of the one or more of the network connections based on the resuming of the one or more of the network connections through the wireless dock (parag. 0114 and 0229).
With respect to claim 20:
TU discloses the non-transitory computer-readable medium of claim 18, the initiating of the connection with the wireless dock via the second vNIC includes: avoiding a network timeout of the one or more of the network connections based on the resuming of the one or more of the network connections through the wireless dock (parag. 0114).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649